Title: To George Washington from Robert Oliver, 13 November 1782
From: Oliver, Robert
To: Washington, George


                  
                     Sir
                     Light Infintry Camp Novr 13th 1782
                  
                  Agreeably to Brigade orders of the 2d proceeded with the Battalion under my command and releived the Lines—sending Captain Webbs compy to Pines Bridge-- Captain Fowles compy to the New Bridge-- Captain Bradfords company to Stoney and Verplanks Points—provided with Captains Remick compy and releived Major Forman at Dobbs’s Ferry.
                  On the 6th Received a flagg from the Enemy with a letter Frank’d Sir Guy Carleton directed to Comte de Rochambeau.
                  On the 7th sent it to Head Quarters-- with a number of other letters for examination.
                  The 8th Received by a flagg, two letters one directed to the Barron Viominel Frank’d Rear Admiral Digby—the other to Monsieur Brentino Twenty Seal’d trunks, which were taken onboard of the Eagle, belonging to French Officers eight servants which were prisoners-- also three American Navel prisoners, which came out on Parole, belonging to Phyladelphy—Permitted two Persons to go to New York (viz.) Mrs Anna Horsford and Mrs Margrat Horsford, which had obtain’d permission from your Excellency.
                  On the 9th sent the eight French Prisoners to Peekskill delivered the two Letters & twenty trunks to Capt. Pray with orders to carry them to Head Quarter.
                  the 10th Received a letter Frank’d Comte de Rochambeau, directed to Sir Guy Carleton, with orders from Colonel Tilghman to have it forwarded by a flagg.
                  The 11thsent the letter by a flagg, the Officer had not return’d, when I was relieved by Major Smith which was at two oClock--  Received a receipt for the Post & Stores, which I have the honor to inclose.
                  Beg leave to mention, the great inconveniency arrising from the want of Public Provisions for the supply of Prisoners at that Post—those which are sent from the Enemy being intirely destitute both of Provision & money, and it being out of the power of the commanding Officer to give them any relief-- whereby many of them suffer.  Have the honor to be with the highest respect, your Excellency’s most obedt & very Hume Servt
                  
                     R. Oliver Major
                     
                  
               